         Case 3:19-cr-00621-EMC Document 116 Filed 03/31/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA

                                    CRIMINAL MINUTES

 Date: March 31, 2021              Time: 3:06-3:15=               Judge: EDWARD M. CHEN
                                         9 Minutes

 Case No.: 19-cr-00621-EMC-1 Case Name: USA v. Ahmad Abouammo
Attorney for Government: Colin Sampson
Attorney for Defendant: Angela Chuang
Defendant: [X] Present by videoconference [ ] Not Present
Defendant's Custodial Status: [ ] In Custody [X] Not in Custody

  Deputy Clerk: Angella Meuleman                         Court Reporter: Ana Dub
  Interpreter:                                           Probation Officer:


                       PROCEEDINGS HELD BY ZOOM WEBINAR

Status Conference re: Discovery Dispute – Held.

                                          SUMMARY

Parties stated appearances. Defense counsel confirmed Defendant’s consent to appear by
videoconference and waived live appearance.

Defense counsel reported that subsequent to agreed-upon suppression motions, she discovered
certain search warrants and affidavits applying to other people targeted other than defendant (one
co-defendant and one other not charged) and will not be produced by the Government. Counsel
believes what is contained in these materials would be relevant and therefore subject to discovery.
Government’s position is that this is a fishing expedition; that defendant lacks standing to
challenge and opposes production.

Court directed defendant to file Motion to Compel by 4/15/2021; Government’s opposition due
4/22/2021; hearing to be set on 4/28/2021 at 2:30PM.

CASE CONTINUED TO: April 28, 2021 at 2:30PM for Motion Hearing.
